UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 1 (Exact name of registrant as specified in its charter) Delaware 333-193821 38-3922937 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 590 Madison Avenue, 18th Floor New York, NY (Address of principal executive offices) (Zip Code) (212) 521-4052 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of June 20, 2014 there were 1,028,000 common shares of the registrant issued and outstanding. 1 Quarterly Report on Form 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Cautionary Note Regarding Forward-Looking Statements 3 Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of March 31, 2014 (unaudited) and December 31, 2013 4 Condensed Consolidated Statements of Operations for three months ended March 31, 2014 and for the Period Since Inception (January 22, 2013) to March 31, 2013 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for three months ended March 31, 2014 and for the Period Since Inception (January 22, 2013) to March 31, 2013 (unaudited) 6 Notes to Condensed Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition of and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II – OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 25 SIGNATURES 26 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS In addition to historical information, this Quarterly Report on Form 10-Q contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those reflected in such forward-looking statements. We cannot give any guarantee that the plans, intentions or expectations described in the forward-looking statements will be achieved. All forward-looking statements involve significant risks and uncertainties, and actual results may differ materially from those discussed in the forward-looking statements as a result of various factors, including those factors described in the “Risk Factors” section of our Registration Statement on Form S-1, as amended, that was filed with the Securities and Exchange Commission on May 6, 2014. Readers should carefully review such risk factors as well as factors described in other documents that we file from time to time with the Securities and Exchange Commission. In some cases, you can identify forward-looking statements by terminology such as “guidance,” “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “projects,” “potential,” “proposed,” “intended,” or “continue” or the negative of these terms or other comparable terminology. You should read statements that contain these words carefully, because they discuss our expectations about our future operating results or our future financial condition or state other “forward-looking” information. There may be events in the future that we are not able to accurately predict or control. You should be aware that the occurrence of any of the events described in our risk factors and other disclosures could substantially harm our business, results of operations and financial condition, and that upon the occurrence of any of these events, the trading price of our securities could decline. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, growth rates, and levels of activity, performance or achievements. Factors that may cause actual results, our performance or achievements, or industry results, to differ materially from those contemplated by such forward-looking statements include, without limitation: · our ability to successfully identify and acquire a platform acquisition and to operate such business and any other businesses that we acquire in the future and to effectively integrate and improve such business and any future acquisitions; · our ability to service and comply with the terms of indebtedness that we expect to incur in the future; · our cash flow available for distribution after we identify and acquire a platform acquisition and our ability to make distributions in the future to our shareholders; · our ability to pay the management fee, profit allocation and put price when due; · our ability to make and finance future acquisitions, including, but not limited to, the acquisition of a platform acquisition after it has been identified; · our ability to implement our acquisition and management strategies; · the regulatory environment in which our future businesses may operate under; · trends in the industries in which our future businesses may operate; · the competitive environment in which our future businesses will operate; · changes in general economic or business conditions or economic or demographic trends in the United States including changes in interest rates and inflation; · our and our manager’s ability to retain or replace qualified employees of our future businesses and our manager; · casualties, condemnation or catastrophic failures with respect to any of our future business’ facilities; · the implementation, costs and effects of legal and administrative proceedings, settlements, investigations and claims; and · extraordinary or force majeure events affecting the business or operations of our future businesses. Readers are cautioned not to place undue reliance on our forward-looking statements, which reflect management’s opinions only as of the date thereof. We undertake no obligation to revise or publicly release the results of any revision of our forward-looking statements, except as required by law. 3 1 (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEET March 31, December 31, (Unaudited) ASSETS CURRENT ASSETS Accounts receivable $ $ Prepaid financing costs Other assets TOTAL CURRENT ASSETS INVESTMENTS 6 6 TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Advances, related party TOTAL LIABILITIES SHAREHOLDERS’ DEFICIT Allocation shares, 1,000 shares issued and outstanding Common Shares: 50,000,000 shares authorized, 1,025,000 shares issued and outstanding as of March 31, 2014 and December 31, 2013, respectively 15,006 Deficit accumulated during the development stage ) ) TOTAL SHAREHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 1 (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS March 31, For the Period From January 22, 2013 (Inception) to March 31, For the Period January 22, 2013 (Inception) through March 31, (Unaudited) (Unaudited) (Unaudited) REVENUES $ $
